

EXHIBIT 10.1


2007 Executive Annual Bonus Program


1.  
The executive will earn a bonus opportunity, defined as a percent of annual
salary, based on the FFO growth goals for the company in 2007.



a.  
Bonus opportunity will be capped at 200% of salary; the Compensation Committee
has the discretion to adjust the opportunity by 25% based on various factors to
compensate for overall shareholder performance or market conditions that may
warrant such a modification.
b.  
80% of bonus opportunity will be based on FFO performance.



i.  
FFO per share growth at or below 2.00% will result in no bonus.
ii.  
Significant and non-recurring transactions and/or events that materially impact
FFO may be separately considered by the Compensation Committee at their
discretion.



c.  
20% of bonus opportunity will be based on individual performance in meeting
goals defined in a personal plan for each executive.
2.  
The final computation will thus be as follows:



a.  
Amount of bonus opportunity is determined based 80% on FFO per share growth for
the year.
i.  
Adjustment, if any, for any “material and non-recurring” events as deemed
appropriate by the Compensation Committee.



b.  
Remainder of bonus opportunity is determined based 20% on attainment of
individual goals for the year.
c.  
Adjustment, if any, through applying the “discretionary modifier” to the bonus
opportunity (bonus opportunity can be adjusted a maximum of 25% up or down).